Citation Nr: 0307381	
Decision Date: 04/17/03    Archive Date: 04/24/03

DOCKET NO.  00-18 777A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for arthritis of the knees 
and spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, and spouse


ATTORNEY FOR THE BOARD

K. Bunch, Associate Counsel



INTRODUCTION

The veteran served on active military duty from May 1962 to 
October 1966.  This case comes before the Board of Veterans' 
Appeals (hereinafter Board) on appeal of a January 2000 
rating decision by the Department of Veterans Affairs 
(hereinafter VA) regional office in RO (hereinafter RO) in 
Boston, Massachusetts.


FINDINGS OF FACT

1.  All of the relevant evidence necessary for an equitable 
disposition of the veteran's claims has been obtained.

2.  Arthritis of the knees and spine is not of service origin 
nor related to any incident in service.


CONCLUSION OF LAW

Arthritis of the knees and spine was not incurred in or 
aggravated by active duty nor may it be presumed to have 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113,1131, 1137 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See, 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  In 
particular, this law redefines the obligations of VA with 
respect to the duty to notify and to assist.  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment but not yet final as of that date. 

The final rule implementing the VCAA was published on 
August 29, 2001.  66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  These regulations, likewise, apply to 
any claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments relating to claims to reopen previously denied 
claims. 

The VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C. §§ 5102 and 
5103 (West 2002).  With regard to the instant case, the 
information and evidence needed is that which would 
demonstrate that service connection for arthritis of the 
knees and lumbar spine was warranted.  Such action was 
accomplished by means of statement of the case, the 
supplemental statements of the case, and a January 2003 
letter from the Board to the veteran.  

In June 2001 the RO informed the veteran of the provisions of 
the VCAA as well as informing the veteran that he needed to 
identify relevant evidence and provide contact information.  
These documents informed the veteran of the relevant 
criteria, and evidence needed, by which arthritis of the 
knees and lumbar spine could be granted.  He was also 
notified of the information needed through letters from VA 
seeking additional evidence.  He was advised that he was to 
furnish the names and addresses of all health care providers 
who have treated him for arthritis of the knees and lumbar 
spine disorder that were not currently of record.  See 
Quartucccio v. Principi, 16 Vet. App. 183 (2002).  

Moreover, the Supplemental Statement of the Case furnished 
the veteran and his representative in April 2002 sets forth 
the duty to assist requirements of the VCAA.  The veteran 
testified before a Veterans' Law Judge and was given several 
VA examinations.  In view of these actions by VA, the Board 
finds that VA has no outstanding duty to inform the veteran 
that any additional information or evidence is needed; the 
discussions in these various documents apprised him of the 
information and evidence needed to substantiate his claim and 
complied with VA's notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West 2002).  Such action has been accomplished, as 
noted above, by the Board remand and by the letters sent to 
the appellant.  The Board concludes that all pertinent 
evidence has been obtained.  A VA examination has been 
conducted and in view of the evidence discussed below, the 
Board finds that an opinion regarding the etiology of the 
arthritis is not necessary.  Thus, no further development of 
the case is warranted.  VA has satisfied its duties to notify 
and assist the appellant in this case.  


I. FACTUAL BACKGROUND

The veteran contends, in essence, that during service he was 
involved in heavy lifting that resulted in his current 
disability involving arthritis of the knees and lumbar spine.  

The service medical records are negative for complaints of or 
a diagnosis of arthritis for the knees and lumbar spine.  The 
separation examination clinically evaluated as spine and 
lower extremities as normal.  

The veteran's administrative records show that he served in 
the Marine Corps as an ammunition technician and served in 
Vietnam.

The veteran has been examined and treated intermittently at 
VA facilities from 1988 too 2002 for various disorders and 
underwent several VA examination.  These records show VA x-
rays in 1993 diagnosed arthritis of the cervical spine.  
Subsequently arthritis of the knees and lumbar spine were 
diagnosed.   

In a September 1996 VA outpatient treatment record the 
veteran reported that he worked taking boilers out of old 
houses, cleaning out the asbestosis, and then selling them.  

The veteran underwent an August 1997 VA examination that 
diagnosed the veteran with degenerative osteoarthritis of the 
spine.  

The veteran underwent an October 1999 VA joints examination 
where the veteran stated that during service he spent 
considerable time moving ammunition cases around.  He went on 
to deny that he had pain in his back or knees while he was in 
service.  He stated that he started to have pains in his 
lower back and knees in the early 1990's.  He had a business 
that involved asbestos removal that he stated he had to give 
up in 1995 due to the pain from his various joints, as well 
as psychological problems.  The diagnosis was osteoarthritis, 
degenerative disc disease of the lumbar spine by history, and 
osteoarthritis of both knees that is more severe on the left.

A hearing was held before the undersigned member of the Board 
sitting at the RO in July 2002.  The veteran and his spouse 
testified, in essence, that while in service he was not 
taught how to correctly lift ammunition cargo that later 
caused his current arthritis of the knees and lumbar spine.  
The veteran and his spouse also described the effect his 
current disabilities on his life.  

A July 2002 VA outpatient record shows that a staff physician 
stated that, "it is potentially possible that the abuse his 
joints endured during service could have contributed to the 
degenerative joint disease and [that] the chronic pain that 
he has today."  

Received into the record were black and white photographs 
which show the veteran loading and moving ammunition during 
active duty.  



II. ANALYSIS

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2002).

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection. 38 C.F.R. § 
3.303(b) (2001). Service connection may also be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2001).

Additionally, where a veteran served continuously 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of at least 10 percent within one year from the date of 
termination of service, such disease shall be presumed to 
have been incurred in or aggravated by service, even though 
there is no evidence of such a disorder during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2002).

After reviewing the evidence, the Board finds that during 
service the veteran's duties involved heavy lifting.  
However, this fact, in and of itself, is insufficient to 
establish service connection.  The evidence must also show 
that the veteran has arthritis resulting from this heavy 
lifting.  The veteran, as a layman, is not competent to give 
a medical opinion on the diagnosis or etiology of a 
condition. Espiritu v Derwinski, 2 Vet.App. 492 (1992).

In this regard, the service medical records reflect no 
abnormality of the spine or knees.  Additionally, the first 
post service clinical evidence of arthritis was in the 1990s, 
many years after service.  Additionally, the veteran has 
indicated that following service he was involved in removing 
old boilers, which would involve physical activity.  In July 
2002 a VA staff physician indicated that it was potentially 
possible that his activities during service could have 
contributed to the degenerative joint disease.  Such an 
opinion is clearly is speculative and too tenuous to 
establish a causal relationship between the veteran's service 
and the veteran's arthritis of the knees and spine.  
Particularly in view of the post service history.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim and service 
connection for arthritis of the knees and spin is not 
warranted.


ORDER

Entitlement to service connection for arthritis of the knees 
and spine is denied.  



		
	ROBERT P. REGAN
	Veterans Law Judge

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

